Citation Nr: 1144674	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as due to cold exposure. 

2.  Entitlement to service connection for left shoulder disability, to include as due to cold exposure. 

3.  Entitlement to service connection for a right ankle disability, other than service-connected residuals of a cold weather injury to include peripheral neuropathy, to include as due to cold exposure. 

4.  Entitlement to service connection for a left ankle disability, other than service-connected residuals of a cold weather injury to include peripheral neuropathy, to include as due to cold exposure.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.
ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  Service records reflect that the Veteran served in Korea during the Korean conflict.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (the RO). 

Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2009, the Board remanded the Veteran's claims.  The agency of original jurisdiction (AOJ) continued the previous denial of the claims in a June 2009 supplemental statement of the case (SSOC).  As such, the Veteran's VA claims folder was returned to the Board for further appellate proceedings.  By a decision dated in April 2010, the Board denied the Veteran's claims herein on appeal.  The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a Joint Motion for Remand (JMR) dated May 12, 2011 in an Order dated May 18, 2011, the Court remanded this case to the Board.

The May 2011 JMR essentially concluded that the Board relied on a nexus opinion obtained in conjunction with a February 2006 VA examination in error.  Specifically, the Court held that the nexus opinion was at odds with the provisions of the VA Adjudication Procedures Manual Rewrite (M21-1MR), in particular the provisions pertaining to the chronic effects of exposure to cold which may include arthritis or other bone abnormalities.  As such, the Court held that the Board relied on an examination with an inadequate opinion as to the Veteran's claims.  Therefore, the Board should address this apparent conflict on remand, to include readjudication of its determination that VA has satisfied its duty to assist in its provision of an otherwise inadequate nexus examination.  The Court further held that the Board's conclusion that it had satisfied its duty to assist as to the Veteran's shoulder disability was in error because of its reliance on the February 2006 VA examination report.  Moreover, the Board failed to adequately address the Veteran's lay evidence of record, in particular his claim that he currently suffers from arthritis as a consequence of his exposure to cold while serving in Korea.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that subsequent to its April 2010 decision, the Veteran was afforded a VA examination in October 2010 with respect to his service connection claims for bilateral hip, bilateral knee, and lumbar spine disabilities, to include as due to cold exposure.  After review of the Veteran's claims folder and consideration of his medical history, the VA examiner concluded that the Veteran's diagnosed arthritis of his hips, knee, and spine are not related to the Veteran's military service, to include cold exposure.  Although the VA examiner noted that "it appears that the most likely cause of [the Veteran's] generalized degenerative change is advancing progression of disease with age," he crucially did not indicate whether the Veteran's bilateral shoulder and bilateral ankles specifically are related to his military service, to include cold exposure.  
In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current bilateral shoulder disabilities and bilateral ankle disabilities other than service-connected residuals of a cold weather injury to include peripheral neuropathy, are etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran should be scheduled for an appropriate VA examination to determine whether it is at least as likely as not (i.e. 50 percent or greater probability) that his bilateral shoulder disabilities and bilateral ankle disabilities other than service-connected residuals of a cold weather injury to include peripheral neuropathy, are causally related to his service, to include his exposure to extreme cold.  The claims file must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination and opinions.  All indicated tests should be performed and the findings reported in detail.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
  
2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



